VANDE WALLE, Chief Justice,
dissenting.
[¶ 21] I would not extend N.D.R.Ev. 803(6) to the admission of that part of a business record that is handwritten by a person who is not called as a witness and is unknown to the parties under the circumstances of this case.
[¶ 22] In Kanipes v. North American Phillips Electronics Corp., 825 S.W.2d 426 (Tenn.App.1992), the Court of Appeals of Tennessee concluded that the mere fact a document is a business record does not mean that every statement contained in the document is admissible; rather, the admissibility of the challenged statement “is determined by whether the challenged statement from an unidentified source is offered for its truth, and whether the secondary statement also qualifies as an exception under the hearsay rule.” Id. at 428. In that case the Tennessee court held the handwritten notation was not admissible because the author of the statement was not only unavailable but was unknown. Here, while Bruesch was handed the bill of lading with the handwritten temperature on it, the record does not reveal that he knew the person, knew the person’s name or that the person who handed him the bill of lading had written the temperature on the bill of landing.
[¶ 23] Although there is other evidence in this record that arguably, by way of inference, might support the findings of the trial court, it is slim. I would reverse the judgment and remand for a new trial at which the handwritten temperature notation on the bill of lading is excluded unless the author of the notation is available to testify.
[¶ 24] GERALD W. VANDE WALLE, C.J.